Citation Nr: 0020254	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had verified military service from May 
1956 to March 1985.  He died in July 1987.  The appellant is 
the deceased veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The appellant filed a claim for VA death benefits in 1987.  
She was notified in September 1988 of her award of death 
pension benefits and that she was not entitled to the 
service-connected death benefits as the evidence failed to 
show that the deceased veteran's death was related to his 
military service and that he had no service-connected 
conditions.  The appellant was informed to submit any such 
evidence.  The appellant did not submit evidence to support 
the claim nor did she file a notice of disagreement within 
one year from the date of the September 1988 administrative 
notice.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.156, 20.201, 20.302 (1999).  The RO considered the claim 
abandoned.  See 38 C.F.R. § 3.158 (1999).  

In June 1999, the RO denied entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C. § 1318, DIC under the provisions of 38 U.S.C. § 1318 
had the veteran brought a claim more than 10 years prior to 
his death, and entitlement to accrued benefits.  See In re 
Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  Accordingly, these issues are not before the 
Board for appellate consideration.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").



FINDINGS OF FACT

1. The veteran died in July 1987; the immediate cause of 
death was listed as cardio-respiratory arrest.  The 
antecedent cause of death was alcoholic liver disease.  
The underlying cause of death was acute kidney failure.  
Other significant conditions contributing to death were 
pneumonia and gastrointestinal bleeding. 

2. During his lifetime, the veteran had not filed a claim for 
VA benefits. 

3. The veteran's alcoholic liver disease was incurred as a 
result of alcohol abuse in service and is not considered 
to have been incurred in the line of duty.  

4. There is no competent medical evidence of record linking 
the veteran's death to a disability of service origin.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death may 
not be granted based on alcoholic liver disease.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1, 3.301 
(1999); VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 
(June 9, 1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

In December 1996, the RO requested all available medical 
records for the veteran, to include any treatment records 
prior to his death, from the National Personnel Records 
Center (NPRC).  In January 1997, the RO again requested 
clinical records regarding medical treatment at the U.S.A.F. 
Hospital at Clark Air Base and U.S. Naval Hospital at Subic 
Bay from the date of his discharge in March 1985 to the date 
of his death in July 1987.  The NPRC responded in January 
1997 with service medical records dated between 1964 and 
1985.  In May 1997, the RO again requested the terminal 
records from the U.S.A.F. Hospital at Clark Air Base.  A 
response from the NPRC in June 1997 reflects that all medical 
records were sent in January 1997 and that no medical records 
were available at that center.  A Memorandum from the NCOIC 
of Outpatient Records for the Department of the Air Force 
dated in July 1996 reflects that all medical records that 
were shipped to that facility when Mount Pinatubo erupted 
have already been shipped to the NPRC for retirement.  The 
Memorandum also reflects that medical records for personnel 
stationed at Kadena Air Base, Okinawa, that had not been 
treated since 1993, were shipped for retirement.  An August 
1997 handwritten note reflects that the outpatient clinic did 
not have records belonging to the veteran.  The veteran's 
name was not found in the Subic Medical Records listing 
provided by the outpatient clinic.  

In August 1998 and March 1999, all records of hospitalization 
in 1987 were again requested from Clark Air Force Base 
Regional Medical Center, Subic Naval Facility, and Subic 
Naval Hospital.  The Navy Reference Branch of the NPRC 
responded in October 1998 that the medical records requested 
have been lent to the VA.  A response from the Personnel 
Information Exchange System (PIES) dated in May 1999 reflects 
that the search for clinical records at Subic Naval Base 
Hospital and Clark Air Force Base Regional Medical Center was 
negative.  An internal record dated in August 1999 reflects 
that there were no records at the NPRC for the deceased 
veteran and that there were no records retired in 1987 from 
Clark Air Force Base for the veteran.  A handwritten note 
dated in March 2000 reflects that Clark Air Force Base 
Hospital no longer existed with the withdrawal of military 
bases from the Philippines and that the Air Force advised VA 
that all existing records had been forwarded to the NPRC.  

Based on the foregoing search efforts, the Board observes 
that there does not appear to be other obtainable evidence 
not already of record which would be pertinent to the claim 
of entitlement to service connection for the cause of the 
veteran's death.  See Counts v. Brown, 6 Vet. App. 473 
(1994); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that the Board is on constructive notice of all 
documents which are in the custody and control of this 
Department); Cf. Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (BVA's inability to obtain missing documents is not a 
cause for remand that, in all likelihood, would be futile 
anyway).  


II. Service Connection

In essence, the appellant/ spouse contends that cirrhosis of 
the liver was incurred in service, that it was not 
misconduct, and that the proximity of the veteran's death to 
his date of discharge warrants service connection for the 
cause of his death in accordance with 38 C.F.R. § 3.307.  






Law and Regulations

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Id.; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Service 
connection will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran to include autopsy reports.  See 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.303(a), 3.312 
(1999).  

With respect to alcohol abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999).  The appellant's 
application for compensation was filed in September 1996 and 
section 8052 of the OBRA applies.  

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGPREC 2-98 (February 10, 1998); see also VAOPGPREC 7-
99 (June 9, 1999).  Although the Court held in Barela v. 
West, 11 Vet. App. 280 (1998) that service connection, but 
not compensation, could be granted for drug or alcohol abuse 
on a secondary basis, service connection on a direct basis is 
precluded by 38 C.F.R. § 105(a).  VAOPGPREC 2-98; see also 
VAOPGPREC 7-99.   The Board is bound by precedent opinions of 
the VA General Counsel and the Court.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
but a mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  It 
is also noted that willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  See 38 C.F.R. § 3.1(n) (1999).

VA regulations provide that the simple drinking of an 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions, which would raise a presumption to that effect, 
will be considered willful misconduct.  If, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  See 38 C.F.R. § 3.301 (c)(2) 
(1999).  

Section § 3.301(d) provides that an injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol by the 
person on whose service benefits are claimed.  Alcohol abuse 
is defined as the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability or death of the user.  Id. 

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  See 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  The threshold question is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, one that is plausible and meritorious on its 
own or is capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); McManaway v. West, 13 
Vet. App. 60 (1999).  

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  If a claimant has not presented a well-
grounded claim, his or her appeal must fail and there is no 
duty to assist further in the development of the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Jones v. West, 12 Vet. 
App. 460 (1999); Cumby v. West, 12 Vet. App. 363 (West 1991).

Analysis

The Board is of the opinion that the appellant has not 
presented evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  As noted 
above, service medical records for the period from 1956 to 
1963 are not of record.  The service medical records for the 
period from 1964 to 1985 are silent as regards complaints, 
treatment, or a diagnosis of cardiac, kidney, lung, or 
gastrointestinal conditions.  A May 1984 entry reflects that 
the veteran drinks 2 1/2 packs of beer a week.  The March 1985 
report of medical examination completed on separation from 
service reflects in the summary of defects: alcoholism/ 
abnormal liver function test, elevated blood pressure, and 
obesity.  The veteran's high blood pressure was medicated 
with Inderal.  Other treatment records associated with the 
separation examination dated in March 1985 reflect that he 
drank 10-12 drinks a night.  On examination, his chest was 
clear.  The heart manifested a regular rate and rhythm 
without murmur.  The abdomen was soft, obese, and non tender.  
Hepatomegaly was noted.  The EKG and chest x-ray were within 
normal limits.  The impressions reflect, inter alia, 
alcoholism, severe chronic alcoholic, and chronic 
hypertension probably aggravated by severe chronic 
hypertension.  Antabuse was prescribed and the veteran was 
referred for alcohol treatment.  The veteran separated from 
service in March 1985.  An outpatient treatment record dated 
in April 1985 reflects a strong odor of alcohol and not 
taking Antabuse.  The impression reflects chronic severe 
alcoholism.  

Treatment records from Saint Louis University of the Sacred 
Heart dated in July 1987 reflect that the veteran had never 
been hospitalized but had several consultations previously 
for persistent hypertension for which he was medicated for 
about three years but had not been taking the medicines 
regularly.  The records reflect that the veteran drank about 
two bottles of whiskey a day with his drinking only 
interrupted by short naps during the day.  He would continue 
to drink once awakened.  The diagnoses included chronic liver 
disease with beginning liver insufficiency problem secondary 
to alcoholic hepatitis; and rule out Laennec's cirrhosis, 
malignancy of the liver secondary to obstructive jaundice 
with secondary septicemia.  The veteran died twelve days 
later at Clark Air Force Base Hospital.  

The certificate of death reflects cardio-respiratory arrest 
as the immediate cause of death.  The antecedent cause of 
death was alcoholic liver disease.  The underlying cause of 
death was acute kidney failure.  Other significant conditions 
contributing to death included pneumonia and gastrointestinal 
bleeding.  

The Board addresses the appellant's argument that the 
presumptive provisions of 38 C.F.R. § 3.307 (1999) warrant 
service connection for cirrhosis of the liver.  In this 
regard, the Board stresses that although the service medical 
records indicate alcoholism, hepatomegaly, and elevated liver 
function tests, the alcoholic liver disease was due to 
alcohol abuse.  As reasoned above, the alcohol abuse is 
considered to be an act of willful misconduct.  Where 
disability or death results from an act of willful 
misconduct, compensation, or direct service connection, as in 
this case, is precluded.  See Section 8052 OBRA 1990; 
VAOPGCPREC 2-98; and VAOPGCPREC 7-99; see also 38 C.F.R. §§ 
105(a), 3.301.  Therefore, the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 are not applicable to service 
connect cirrhosis of the liver.  

Further, while OBRA 1990 precludes direct service connection 
to all benefits afforded through Title 38 of the Code of 
Federal Regulations, it does not affect the award of benefits 
on the basis of secondary service connection for a substance 
abuse disability, with the exception of payment of 
compensation to the veteran.  In this regard, the Board 
observes that the veteran was not in receipt of VA disability 
compensation nor had he filed any claims for VA benefits 
during his lifetime.  Since service connection for the cause 
of the veteran's death is predicated on the fact that a 
service-connected disability either caused or contributed 
substantially or materially to the cause of the veteran's 
death, a claim on that basis must also be denied.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes in passing that the service medical records 
are silent as regards treatment for acute kidney failure, 
pneumonia, or gastrointestinal bleeding in service.  There is 
no medical opinion of record that establishes that the 
underlying cause of death or the contributing causes of death 
are related to the deceased veteran's period of military 
service.  Simply, there is no competent medical evidence of 
record linking the veteran's death to any other incident of 
service, and the appellant has suggested no other basis for a 
grant of service connection for the cause of the veteran's 
death.  In summary, the Board finds that there is no 
competent medical evidence of record that demonstrates a 
nexus between the veteran's death and a disability of service 
origin.  The Board further finds that service connection for 
the cause of the veteran's death based on alcoholic liver 
disease is precluded as a matter of law.  See 38 C.F.R. § 
105(a); see also VAOPGPREC 2-98.  Thus, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

